Citation Nr: 1011086	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
disease due to asbestos exposure.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Marine Corps 
from December 1945 to October 1947 and the U.S. Navy from 
March 1950 to December 1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) which denied service connection 
for lung disease due to asbestos exposure and 
arteriosclerotic heart disease.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2009; the 
hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for lung 
disease due to asbestos exposure and arteriosclerotic heart 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2006 decision, the RO denied 
service connection for a lung condition due to asbestos 
exposure.  
 
2.  Evidence received since the March 2006 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for lung disease due to 
asbestos exposure.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied service 
connection for lung disease due to asbestos exposure is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the March 2006 
decision is new and material; the claim for service 
connection for lung disease due to asbestos exposure is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 
20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

A December 2007 letter informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  The letter provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date, and 
provided specific notice regarding claims based on asbestos 
exposure.  See VA Adjudication Procedure Manual, M2-1 
(formerly M21-1), Part VI, para. 7.21 (Oct 3, 1997).  The 
December 2007 VCAA notice letter also provided the Veteran 
with an explanation of the meaning of both "new" and 
"material" evidence and provided notice of the particular 
type of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the previous denial of 
service connection for a lung condition due to asbestos 
exposure.  

The Veteran's available service treatment records, service 
personnel records, VA and private treatment records, and VA 
examinations have been associated with the claims file.  The 
Veteran's service treatment records from March 1950 to 
December 1953 are not available in this case.  The RO 
requested service treatment records for that period of 
service from the National Personnel Records Center (NPRC) in 
November 2005.  A December 2005 response from the NPRC shows 
that the Veteran's records did not contain any additional 
service treatment records.  In cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  The Veteran was notified, and was asked to 
provide any medical or lay evidence, to include any service 
records in his possession.  The Veteran has identified 
alternate medical records in the form of hospital records 
from the Tripler Army Hospital for treatment in 1953.  The 
Board has requested these identified records in the remand 
below.  In light of the Board's favorable decision on the 
issue of whether the Veteran has presented new and material 
evidence to reopen his claim for service connection, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The RO previously considered and denied service connection 
for a lung condition due to asbestos exposure in an 
unappealed March 2006 rating decision.  In an April 2009 
statement of the case, the RO reopened the Veteran's claim 
and considered the claim on the merits.  Nonetheless, the 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2009).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision was in March 2006.  In that 
decision, the RO found that there was no medical evidence 
showing that the Veteran's claimed lung condition was caused 
by service and there was no evidence of possible exposure to 
asbestos in the absence of naval records.  Thus, evidence in 
this case must establish that the Veteran has a current lung 
condition which is related to asbestos exposure in service.    

Evidence received subsequent to the March 2006 rating 
decision in relation to the Veteran's claimed lung disease 
includes: (1) a July 2007 chest radiographic report; (2) a 
November 2007 private medical opinion from Dr. C.L.J.; (3) 
Navy personnel records; (4) a December 2007 lay statement 
from the Veteran; (5) an April 2008 VA examination and x-ray 
report; (6) a December 2008 supplemental VA opinion; and (7) 
a November 2009 Board hearing transcript. 

The Board finds that the new evidence submitted is material.  
A July 2007 chest radiographic shows revealed left pleural 
thickening and a November 2007 private opinion shows, based 
on the Veteran's industrial history and chest x-rays, that 
the Veteran had evidence of asbestos related lung disease.  
The Board notes that no asbestos related lung disease was 
found at the time of an April 2008 VA examination.  

Navy personnel records show that the Veteran served as a 
seaman and general duty hand on the U.S.S. Leonard F. Mason.  
Navy personnel records also show that the Veteran was treated 
at the U.S. Navy Medical Unit, Tripler Army Hospital, and the 
Veteran reported that such treatment included treatment for 
respiratory problems.  The Veteran reported serving as a 
shell rammer on a five inch gun mount aboard the U.S.S. 
Leonard F. Mason.  He reported that they were also trained in 
fire fighting aboard the U.S.S. Leonard F. Mason, using 
protective gear made from asbestos.  He reported serving 
guard duty at the San Francisco Naval Shipyard, reported 
seeing exposed insulation, and reported exposure to asbestos 
dust while serving at the shipyard.  The Veteran reported 
that since his discharge, he has worked as a housing 
contractor, in auto sales, and as an auto dealership owner.  
During his April 2008 VA examination, the Veteran 
acknowledged having three years of post-service exposure to 
asbestos while working in the building industry.  

The Veteran's lay statements, considered in combination with 
Navy personnel records, indicate some asbestos exposure in 
service.  The evidence also reflects post-service asbestos 
exposure working in the building industry.  A private medical 
opinion and a chest radiographic report indicate that the 
Veteran has an asbestos related lung disease.  This evidence 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.  Accordingly, the Board finds that the 
appellant has submitted new and material evidence sufficient 
to reopen a claim of entitlement to service connection for 
lung disease due to asbestos exposure.  As such, the claim 
has been reopened.

However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the Veteran's claim.


ORDER

The claim of entitlement to service connection for lung 
disease due to asbestos exposure is reopened, and to this 
extent only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

The Veteran's service treatment records from March 1950 to 
December 1953 are not of record and appear to be unavailable.  
Service personnel records submitted by the Veteran show that 
the Veteran was treated at the U.S. Navy Medical Unit, 
Tripler Army Hospital in March 1953 and August 1953.  The 
Veteran had asserted that he was hospitalized at that 
facility for shortness of breath.

In order to afford the Veteran every benefit of the doubt in 
this matter, the Board finds that an additional attempt 
should be made to locate and obtain any service treatment 
records and service personnel records which are not currently 
on file as they may have a bearing on the Veteran's claims 
for service connection for a lung disorder and heart disease.  
Specifically, hospital records from the U.S. Navy Medical 
Unit, Tripler Army Hospital have not been associated with the 
claims file.  The RO/AMC should obtain any available hospital 
records for the Veteran from the U.S. Navy Medical Unit, 
Tripler Army Hospital and should associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

The Veteran submitted a November 2007 private medical opinion 
from Dr. C.L.J.; however, it appears that only the second 
page of this report has been associated with the claims file.  
The RO/AMC should request that the Veteran submit an 
authorization and release form so that they may obtain the 
full treatment report from Dr. C.L.J.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should attempt to obtain 
any outstanding service treatment 
records and service personnel records 
from the service department and/or 
National Personnel Records Center 
(NPRC) and should continue to search 
for the Veteran's service treatment 
records or obtain confirmation that 
further efforts to locate them would be 
futile.  The RO/AMC should notify the 
appellant of an inability to obtain 
such records.

2.  The AMC/RO should obtain any 
outstanding clinical/hospitalization 
records from the U.S. Navy Medical 
Unit, Tripler Army Hospital dated in 
1953 and should associate them with the 
claims file.  The search should include 
the name that the Veteran served under 
while on active duty.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  After securing the necessary release, 
the RO/AMC should obtain any outstanding 
medical records from Dr. C.L.J. (full 
name in claims file), to include a 
November 12, 2007 treatment report, and 
should associate them with the claims 
file.  Private treatment records should 
be requested directly from the healthcare 
provider.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above (to include obtaining a 
supplemental medical opinion if 
additional relevant evidence is 
obtained), the case should be reviewed 
by the AMC/RO on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


